Title: From Thomas Jefferson to University of Virginia Faculty, 26 February 1825
From: Jefferson, Thomas
To: University of Virginia Faculty

The weather retaining Th: Jefferson at home, has given him time to sketch hastily some rules for the use of the library. these he requests the Professors to read and consider, handing them from the one to the other, and to
			 propose such amendmts as may occur to them as expedient. his attendance at the Univty as soon as the weather will permit, will give them an oppty of communicating their proposns either verbally or in writing at their convenience. when so amended he means to propose them to the Visitors for their decision.He communicates also for the perusal of the gentlemen last arrived, the code of rules establd by the Rector & Visitors for the govmt of the University. these have been before communicated to the gentlemen who first arrived. he will ask their return before Friday next, and prays the Professors to accept his friendly & respectful salutns.Monticello
Feb. 26. 25.